 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10

11   JENNIFER HUH, an individual,              CASE NO. 2:19-cv-00170-WBS-KJN
12                   Plaintiff,                 ORDER
13         v.
14 MONO COUNTY OFFICE OF
   EDUCATION; STACEY ADLER;
15 and DOES 1 through 30, inclusive,

16                   Defendants.
17

18

19         The court has considered plaintiff’s amended request to permit Plaintiff’s
20   counsel Mia Munro to attend the hearing on Defendant’s Motion to Dismiss and
21   Motion to Strike on October 7, 2019 telephonically. Because the court finds that a
22   telephonic appearance would be ineffective, that request is denied. If Ms. Munro
23   has a conflict on the date of the hearing and cannot arrange for substitute counsel to
24   appear in her place, the court will entertain a request to continue the hearing to a
25   date Ms. Munro can attend.
26         IT IS SO ORDERED.
27   Dated: September 10, 2019
28
                                                 1
                ORDER RE AMENDED REQUEST TO PARTICIPATE IN HEARING BY TELEPHONE
